UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4327


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH PANAGOPOULOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:10-cr-00099-1)


Submitted:   November 30, 2011            Decided:   December 7, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Schles, LAW OFFICES OF DAVID SCHLES, Charleston, West
Virginia, for Appellant.    John Lanier File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph Panagopoulos appeals his conviction and forty-

six-month sentence imposed after he pled guilty to use of a

communications       facility           to      facilitate          the     distribution       of

oxycodone, in violation of 21 U.S.C. § 843(b), (d)(1) (2006).

Panagopoulos’       attorney          has    filed      a   brief      in    accordance       with

Anders v. California, 386 U.S. 738 (1967), stating there are no

meritorious      issues           for        appeal         but     questioning          whether

Panagopoulos was denied effective assistance of counsel in the

proceedings below, whether the district court erred by failing

to order a competency evaluation before accepting Panagopoulos’

guilty plea, and whether an alleged scrivener’s error in the

sealed     statement        of        reasons         constitutes         reversible        error.

Panagopoulos     was    informed             of   his       right      to    file    a   pro    se

supplemental brief but did not file one.                               Because we find no

meritorious grounds for appeal, we affirm.

            Panagopoulos asserts that he was denied the effective

assistance of counsel because his attorney refused to seek a

competency hearing prior to his entering his guilty plea and to

subpoena    witnesses        to        testify         regarding       his    mental        state.

Because     there      is        no     conclusive          evidence         of     ineffective

assistance of counsel on the face of the record before us, we

decline    to   address      Panagopoulos’              claim     in   this       appeal.      See



                                                  2
United    States    v.   King,    119     F.3d   290,      295    (4th     Cir.       1997)

(providing standard).

            Next,    Panagopoulos       questions       the      propriety       of    his

conviction on the grounds that he was not competent to enter a

knowing     and    voluntary     guilty       plea   and    that     his       counsel’s

representation was ineffective.               In light of these assertions,

Panagopoulos alleges the district court erred by accepting his

plea.     Because Panagopoulos did not move in the district court

to withdraw his guilty plea, our review is for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

To establish plain error, Panagopoulos must show: (1) there was

an error; (2) the error was plain; and (3) the error affected

his substantial rights.          United States v. Olano, 507 U.S. 725,

732 (1993).       Even if Panagopoulos makes this three-part showing,

we may exercise our discretion to correct the error only if it

“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”          Id. at 736 (internal quotation marks

omitted).

            We    have   carefully      reviewed     the    record       and    conclude

Panagopoulos cannot establish that the district court erred by

failing to conduct a competency hearing prior to accepting his

guilty plea.       While it is true that a court “must ensure that

the defendant is competent to enter the plea,” United States v.

Damon, 191 F.3d 561, 564 (4th Cir. 1999), the district court did

                                          3
so   during    Panagopoulos’            Fed.       R.    Crim.    P.    11    hearing.          The

district      court   closely        questioned            both    Panagopoulos          and    his

counsel as to Panagopoulos’ competence and, after listening to

their   statements       and       observing            Panagopoulos’        demeanor      first-

hand, determined Panagopoulos had “sufficient present ability to

consult with his lawyer with a reasonable degree of rational

understanding[]       and      .    .    .     a    rational       as    well       as   factual

understanding of the proceedings against him.”                               Dusky v. United

States,    362    U.S.    402,       402       (1960)       (stating         test    for    legal

competence).      Thus, we conclude the district court had no reason

to sua sponte order a competency hearing.                          See Godinez v. Moran,

509 U.S. 389, 401 n.13 (1993) (“[A] competency determination is

necessary only when a court has reason to doubt the defendant’s

competence.”).        Moreover, the district court fully complied with

Rule 11 and ensured that Panagopoulos entered his guilty plea

knowingly and voluntarily and that a sufficient factual basis

supported the plea.          See United States v. DeFusco, 949 F.2d 114,

116, 119-20 (4th Cir. 1991).

              Finally,      Panagopoulos                draws     our   attention          to    an

alleged scrivener’s error in the sealed statement of reasons.

Because he raises this claim for the first time on appeal, our

review is for plain error.                     Martinez, 277 F.3d at 525.                       Our

review of the record leads us to conclude that there is no error

— plain or otherwise — in the statement of reasons.                                 See, e.g.,

                                                4
United States v. Akpan, 407 F.3d 360, 378 & n.73 (5th Cir. 2005)

(concluding     that    “24   months”     in    18   U.S.C.   § 3553(c)        (2006)

refers     to   span    of    Guidelines       range,   not       actual     sentence

imposed).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Panagopoulos, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Panagopoulos requests that a petition be

filed,    but   counsel      believes   that     such   a   petition        would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on Panagopoulos.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented     in    the     materials

before   the    court   and    argument     would    not    aid    the     decisional

process.

                                                                             AFFIRMED




                                        5